Case 1:19-cv-02242-RLY-MJD Document 26 Filed 08/29/19 Page 1 of 1 PageID #: 118



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

JANE DOE,                                       )
                                                )
                          Plaintiff,            )
                                                )
                     v.                         )      No. 1:19-cv-02242-RLY-MJD
                                                )
LEBANON COMMUNITY SCHOOL                        )
CORPORATION,                                    )
                                                )
                          Defendant.            )

                                   CORRECTING ENTRY

      It has come to the court=s attention that there are errors in hearing dates in the

Scheduling Order entered August 29, 2019 (Docket No. 25). The final pretrial conference

is set for JANUARY 7, 2021 at 11:00 a.m. and trial is set for JANUARY 19, 2021 at 9:00

a.m. The hearings set 1/03/21 and 1/15/21 are VACATED.


SO ORDERED this 29th day of August 2019.




Distributed Electronically to Registered Counsel of Record
